DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response filed on 09/09/21 have been considered.
According to the Response, claims 1-25 and 28-30 are pending.  Claims 1, 3, 6, 14-17, 24, 28, and 29 have been amended.  Claims 26-27 have been canceled.  Claim 30 has been added.

Allowable Subject Matter
Claims 1-25 and 28-30 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method of controlling a material handling system and recites, in part, “capturing a 3D image of a handled object from the inbound load with the image capture station; identifying the handled object by comparing the 3D image of the handled object captured with the image capture station with the 3D images of database objects in the database; and comparing the unloaded objects with the inbound load data to confirm accuracy of the objects received; and controlling devices of the material handling system downstream of the image capture station as a function of the identity of the handled objects being handled and transported by the material handling system for storage and/or order fulfilment processes for the handled objects.”  These limitations when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pat. No. 9,171,278 to Kong et al. which discloses a method for controlling storage and retrieval operations based on item identity and position data captured by imagers and other sensors.  However, Kong et al. does not describe steps for sorting objects based on captured 3D images and other physical attribute data captured on inbound loads arriving in a warehousing facility.  Therefore, claim 1 is allowable as well as claims 2, 5-10, and 20 depending therefrom.
Secondly, independent claim 17, 24, 29, and 30 are allowable as each one recites features similar to those above in claim 1.  Claims 18-23 and 25 and 28 are allowable they depend from claims 17 and 24 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655